Citation Nr: 1715898	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-31 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for prostate cancer, prior to March 31, 2010, and in excess of 60 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 50 percent, for posttraumatic stress disorder (PTSD).

3.  Entitlement to a temporary total evaluation due to surgery related to a prostate condition in September 2008.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Ellen Donati Flechas, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1959.

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2010, June 2011, and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 2016, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

During the period of the appeal, in a January 2010 rating decision, the RO granted service connection for prostate cancer, evaluated as 40 percent disabling, effective August 27, 2009, the original date of claim.  In a March 2010 statement in support of claim, the Veteran wrote that his prostate was more severe than what it was rated as and that he wanted an increase in his prostate cancer evaluation.  At the time, the RO took this statement to be a new increased rating claim.  However, taking the view most favorable to the Veteran, the Board construes the Veteran's March 2010 statement in support of claim to be a notice of disagreement (NOD) with the January 2010 rating decision.  Young v. Shinseki, 22. Vet. App. 461, 467 (2009).  Hence, the current appeal before the Board relates to the Veteran's August 2009 claim of entitlement to service connection for prostate cancer.  Bond v. Shinseki, 659 F.3d 1362, 1367 (2013).  Subsequently, in August of 2010, the RO increased the Veteran's prostate cancer evaluation from 40 percent to 60 percent, effective March 31, 2010.  

Additionally, during the period of the appeal, in a June 2011 rating decision, the RO granted service connection for PTSD, evaluated as 30 percent disabling, effective May 19, 2010, the original date of claim.  The Veteran disagreed with this rating decision in an August 2011 NOD.  Subsequently, in an October 2012 rating decision, the RO increased the Veteran's PTSD evaluation from 30 percent to 50 percent, effective May 19, 2010, back to the Veteran's original date of claim.  In October 2012, the Veteran appealed this decision in a VA Form 9 substantive appeal.

Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned generally will be presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  With regard to the Veteran's claims for initial increased ratings for prostate cancer and PTSD, the assigned ratings are less than the maximum available benefits that can be awarded.  Accordingly, those issues remain before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial disability rating in excess of 40 percent for prostate cancer, prior to March 31, 2010, and in excess of 60 percent thereafter; entitlement to an initial disability rating in excess of 50 percent, for PTSD, prior to September 30, 2016, and in excess of 70 percent thereafter; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  From September 30, 2016, the Veteran's PTSD symptoms have approximated at least occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as crying spells, panic attacks, flashbacks, nightmares, disturbances of motivation and mood, suicidal ideation, difficulty in adapting to stressful situations, an inability to establish and maintain effective relationships, and impaired judgment.

2.  In a September 2016 hearing, the Board received notification from the Veteran that a withdrawal of the claim for entitlement to a temporary total evaluation due to surgery related to a prostate condition in September 2008 was requested.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, effective September 30, 2016, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2016).

2.  The criteria for withdrawal of an appeal by the veteran (or his or her authorized representative), for entitlement to a temporary total evaluation due to surgery related to a prostate condition September 2008 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

During a September 30, 2016 private psychological evaluation, the Veteran was diagnosed with PTSD and an unspecified depressive disorder.  He noted that he occasionally struggled with suicidal ideation in the past, and heard voices encouraging him to commit suicide.  The examiner noted that the Veteran would have difficulty with concentration and focus and that his job performance would be inconsistent.  Additionally, because of the Veteran's PTSD and depression symptoms, his attendance at work would be inconsistent and he would require frequent rest breaks.  His PTSD and depression symptoms would be exacerbated by the stress of routine work and he would likely overreact to minor conflicts.  The Veteran would have difficulty acquiring new information and applying previous learning in new circumstances.  His impairment was marked in the areas of social interaction and adapting to changes in work settings.  The examiner reported that the Veteran's symptoms of PTSD and depression persisted despite treatment.  He concluded that the Veteran's PTSD and depression symptoms met the criteria for at least a 70 percent disability evaluation, due to impairment in occupational and social functioning.  

These symptoms, particularly the findings regarding suicidal ideation and hearing voices, demonstrate that the assigned 50 percent evaluation is insufficient as of the date of this evaluation, and a higher evaluation of at least 70 percent is warranted, effective September 30, 2016.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2016).  The question of whether an even higher evaluations are warranted for the respective time periods will be addressed on remand. Given the partially favorable disposition of the claim for an increased disability rating of 70 percent from September 30, 2016, and remanding the issues of whether a disability rating in excess of 50 percent is warranted prior to September 30, 2016, and in excess of 70 percent thereafter, the Board finds that no further discussion of VA's duties to notify and assist is required at this time.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Withdrawal of Temporary Total Evaluation

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2016).  In the present case, the Appellant has withdrawn his appeal for entitlement to a temporary total evaluation due to surgery related to a prostate condition in September 2008, and, hence, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

A disability rating of 70 percent is granted for PTSD, effective September 30, 2016, subject to the laws and regulations governing monetary benefits.

The appeal for entitlement to a temporary total evaluation due to surgery related to a prostate condition in September 2008 is dismissed.


REMAND

Concerning the claim for entitlement to an initial disability rating in excess of 40 percent for prostate cancer, prior to March 31, 2010, and in excess of 60 percent thereafter, as noted in the Introduction section, the Board construes the Veteran's March 2010 statement in support of claim to be a NOD for the January 2010 rating decision, which granted service connection for prostate cancer.   Because the March 2010 NOD was received by the VA within one year of the January 2010 rating decision, it is timely.  38 C.F.R. § 20.302(a) (2016).  Because the Veteran has filed a NOD with regard to those issues, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2016).

Concerning the claim for entitlement to an initial disability rating in excess of 50 percent for PTSD, prior to September 30, 2016, and in excess of 70 percent thereafter, despite granting the Veteran an increase in his service-connected PTSD to 70 percent, effective September 30, 2016, the Board notes that the last VA examination he had to evaluate his service-connected PTSD was in September 2015.  This examination did not address the more recent October 2016 private psychological evaluation, and does not contain sufficiently specific information to ascertain the full extent of any social and occupational impairment due to PTSD.  A new VA examination is necessary to determine if disability ratings in excess of 50 percent, prior to September 30, 2016, and in excess of 70 percent thereafter, are warranted.

The Board notes that favorable decisions on the claims for increased ratings for prostate cancer and PTSD could impact upon the Veteran's claim for a TDIU.  Thus, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the claims currently on appeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (en banc).  On remand, the Board finds that the AOJ must adjudicate the TDIU claim in conjunction with readjudication of the issues on appeal.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received pertinent to his claims.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  

If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and his attorney and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran and his attorney an opportunity to respond.

2. Provide the Veteran and his attorney with a statement of the case regarding the issue of entitlement to an initial disability rating in excess of 40 percent for prostate cancer, prior to March 31, 2010, and in excess of 60 percent thereafter.  Please advise the Veteran and his attorney of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

3. After the above has been completed, schedule the Veteran for an appropriate VA mental health examination to determine the nature, extent, and severity of his service-connected PTSD.  The entire claims folder including this remand should be made available to and reviewed by the examiner.  All necessary tests should be performed, and all findings should be reported in detail in a typewritten report.  

The examiner is asked to:

a. Determine all subjective complaints and objective symptoms associated with the Veteran's service-connected PTSD.

b. Specifically address the degree of social and occupational impairment caused by the Veteran's PTSD, prior to September 30, 2016, and thereafter, citing to examples as warranted.

The examiner should also determine the functional effects of his service-connected disabilities (listed in a September 2015 rating decision) on his ability to obtain and maintain employment consistent with his education and occupational experience.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements and the October 2016 private psychological evaluation, the examiner must fully describe the impact of the Veteran's service-connected disabilities (as listed in a September 2015 rating decision) on his ability to secure and follow substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the AOJ must furnish the Veteran and his attorney with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


